DETAILED CORRESPONDENCE
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21, 22, and 29-44 are pending in the application and are being examined on the merits.
Applicant’s amendment to the claims, filed on June 15, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks, a 169-page “First Declaration” by Dr. de Waal under 37 CFR 1.132, a 26-page “Second Declaration” by Dr. de Waal under 37 CFR 1.132, and “Test Report December 2016” filed on June 15, 2022 in response to the non-final rejection mailed on March 15, 2022 have been fully considered.
The text of those sections of Title 35, U.S. Code judicially created doctrine not included in this action can be found in a prior Office action.


Claim Objections
The objection to claim 21 in the recitation of “wherein the recombinant yeast cell increases the yield of ethanol as compared to their corresponding wild-type yeast cells” is withdrawn in view of the applicant’s instant amendment to claim 21 to recite “wherein the recombinant yeast cell increases the yield of ethanol as compared to a corresponding wild-type yeast cell”. 

Claims 21 and 41-44 are objected to because of the following informalities:
Claim 21 is objected to in the recitation of “(Rubisco) having at least 80% sequence identity with SEQ ID NO: 2” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “(Rubisco), wherein the amino acid sequence of the Rubisco has at least 80% sequence identity with the sequence of SEQ ID NO: 2”.
Claims 41-44 are objected to in the recitation of “wherein the Rubisco has at least…sequence identity with SEQ ID NO: 2” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “wherein the amino acid sequence of the Rubisco has at least…sequence identity with the sequence of SEQ ID NO: 2”.

Claim Rejections - 35 USC § 112, Second Paragraph
The rejection of claims 21, 22, and 29-40 under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in the recitation of “functionally expressing” in claim 21 is withdrawn in view of the applicant’s instant amendment to claim 21 to delete the phrase at issue.
The rejection of claim 39 under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in the recitation of “glycerol production by the yeast is reduced” is withdrawn in view of the applicant’s instant amendment to claim 39 to recite “as compared to a corresponding wild-type yeast cell”. 
The rejection of claim 40 under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in the recitation “essentially eliminated” is withdrawn in view of the applicant’s instant amendment to claim 40 to delete the term “essentially”. 

Claims 21, 22, and 29-44 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 21 (claims 22 and 29-44 dependent therefrom) recites the limitation "the nucleic acid sequences encoding one or more prokaryotic molecular chaperones" in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. The applicant may consider an amendment to recite "comprises nucleic acids encoding one or more prokaryotic molecular chaperones".

Claim Rejections - 35 USC § 112, First Paragraph
Claims 21, 22, and 29-44 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
As amended, claims 21, 22, 29-37, and 41-44 are drawn to a recombinant yeast cell comprising:
a heterologous nucleic acid sequence encoding a Ribulose-1,5-biphosphate carboxylase oxygenase (Rubisco) having at least 80% sequence identity with SEQ ID NO: 2;
a heterologous nucleic acid sequence encoding a phosphoribulokinase (PRK); and
a heterologous nucleic acid sequence encoding a dehydrogenase,
wherein the recombinant yeast cell increases the yield of ethanol as compared to a corresponding wild-type yeast cell, and
wherein the recombinant yeast cell further comprises the nucleic acid sequences encoding one or more prokaryotic molecular chaperones selected from the group consisting of GroEL, GroES, a functional homologue of GroEL, and a functional homologue of GroES, wherein the respective GroEL and GroES homologues are functional as molecular chaperones.
The recited “functional homologue of GroEL” and the recited “functional homologue of GroES” are unlimited and are interpreted as encompassing any prokaryotic molecular chaperones.
Claims 38-40 are drawn to a method for preparing an alcohol under anaerobic conditions comprising fermenting a carbon source and the recombinant yeast cell of claim 21.
Claims 39 and 40 are drawn to the method of claim 38, wherein the glycerol production by the yeast cell is reduced (claim 39) or is essentially eliminated (claim 40).
The specification discloses the actual reduction to practice of a single representative species of the genus of recited recombinant yeast cells – a Saccharomyces cerevisiae host cell co-expressing Thiobacillus denitrificans Form II Rubisco, spinach PRK, and Escherichia coli GroEL and GroES chaperone proteins. 
As shown by Figure 1 and the accompanying caption of the applicant’s “Test Report” filed on June 15, 2022, co-expression of the prokaryotic molecular chaperone proteins CbbO2 and CbbQ2 “did not result in a further increase of Rubisco activity, compared to the expression of Rubisco alone” and Experiments 1 and 4 of Exhibit D of the applicant’s “Second Declaration” of Dr. de Waal filed on June 15, 2022 shows that expression of Rubisco alone results in decreased ethanol production and increased glycerol production as compared to the negative control. Also, according to the applicant’s instant remarks, “[t]he selection of a protein and chaperones…would have been unpredictable” (p. 11, middle). In view of the applicant’s evidence, one of skill in the art would recognize a high level of unpredictability as to the prokaryotic molecular chaperones that correlate with increased ethanol production and reduced glycerol formation and other than GroEL and GroES, the specification fails to disclose any homologues of GroES and GroEL that correlate with increased ethanol production and decreased glycerol production. Regarding the amended claim 40, it is noted that the specification fails to disclose even a single representative species of a yeast cell with no (or eliminated) glycerol production. 
Given that the claims are unlimited with respect to the prokaryotic molecular chaperones, in view of the high level of unpredictability as supported by the applicant’s evidence and corresponding remarks, and the disclosure of only a single representative species of the claimed invention, one of skill in the art would not accept the disclosure of a Saccharomyces cerevisiae host cell co-expressing Spinacia oleracea PRK, Thiobacillus denitrificans Form II Rubisco, and Escherichia coli GroEL and GroES chaperone proteins as being representative of other yeast cells exhibiting increased ethanol production and reduced glycerol formation as encompassed by the claims. Given the lack of description of a representative number of species of recombinant yeast cells as encompassed by the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicant was in possession of the claimed invention.

RESPONSE TO REMARKS: Beginning at p. 6 of the instant remarks, the applicant argues the rejection is obviated by the amendment to claim 21 because one of skill in the art would understand what is meant by a heterologous nucleic acid sequence encoding a Rubisco having at least 80% sequence identity with SEQ ID NO: 2; a heterologous nucleic acid sequence encoding a PRK; a heterologous nucleic acid sequence encoding a dehydrogenase; and nucleic acid sequences encoding one or more prokaryotic molecular chaperones selected from the group consisting of GroEL, GroES, a functional homologue of GroEL, and a functional homologue of GroES, wherein the respective GroEL and GroES homologues are functional as molecular chaperones, as claimed. 
The applicant’s argument is not found persuasive. As stated above, the recited “functional homologue of GroEL” and the recited “functional homologue of GroES” are unlimited and are interpreted as encompassing any prokaryotic molecular chaperones including CbbO2 and CbbQ2. However, as supported by the applicant’s instant remarks and corresponding evidence, there is a high level of unpredictability that any prokaryotic molecular chaperones correlate with increased ethanol production and decreased glycerol production. As further stated above, given that the claims are unlimited with respect to the prokaryotic molecular chaperones, in view of the high level of unpredictability, and the disclosure of only a single representative species of the claimed invention, one of skill in the art would not accept the disclosure of a Saccharomyces cerevisiae host cell co-expressing Spinacia oleracea PRK, Thiobacillus denitrificans Form II Rubisco, and Escherichia coli GroEL and GroES chaperone proteins as being representative of other yeast cells exhibiting increased ethanol production and reduced glycerol formation as encompassed by the claims.
For these reasons, it is the examiner’s position that the specification fails to adequately describe the claimed invention. 

Claim Rejections - 35 USC § 102/103
The rejection of claims 21, 22, 29, 35, and 36 under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Dai et al. (US 2008/0085341 A1; cited on the IDS filed on December 1, 2020; hereafter “Dai”) as evidenced by McKinlay et al. (PNAS 107:116699-11675, 2010; cited on Form PTO-892 mailed on March 15, 2022; hereafter “McKinlay”), Brenda Information on xylitol dehydrogenase (obtained from https://www.brenda-enzymes.org/enzyme.php?ecno=1.1.1.B19, March 9, 2022, 3 pages; cited on Form PTO-892 mailed on March 15, 2022; hereafter “Brenda”), and Hou et al. (US Patent 4,241,184; cited on Form PTO-892 mailed on March 15, 2022; hereafter “Hou”) is withdrawn in view of the applicant’s amendment to claim 21 to limit the Rubisco to having at least 80% sequence identity with SEQ ID NO: 2 and to recite “wherein the recombinant yeast cell further comprises the nucleic acid sequences encoding one or more prokaryotic molecular chaperones…” 

Claim Rejections - 35 USC § 103
The rejection of claims 30 and 31 under 35 U.S.C. 103 as being unpatentable over Dai (supra) in view of Mueller-Cajar et al. (BioEssays 29:722-724, 2007; cited on the IDS filed on December 1, 2020; hereafter “Mueller-Cajar”) is withdrawn in view of the applicant’s amendment to claim 21 to limit the Rubisco to having at least 80% sequence identity with SEQ ID NO: 2 and to recite “wherein the recombinant yeast cell further comprises the nucleic acid sequences encoding one or more prokaryotic molecular chaperones…” 

The rejection of claims 32-34 under 35 U.S.C. 103 as being unpatentable over Dai (supra) in view of Brandes et al. (J. Biol. Chem. 271:6490-6496, 1996; cited on the IDS filed on December 1, 2020; hereafter “Brandes”) is withdrawn in view of the applicant’s amendment to claim 21 to limit the Rubisco to having at least 80% sequence identity with SEQ ID NO: 2 and to recite “wherein the recombinant yeast cell further comprises the nucleic acid sequences encoding one or more prokaryotic molecular chaperones…” 

The rejection of claims 37-40 under 35 U.S.C. 103 as being unpatentable over Dai (supra) is withdrawn in view of the applicant’s amendment to claim 21 to limit the Rubisco to having at least 80% sequence identity with SEQ ID NO: 2 and to recite “wherein the recombinant yeast cell further comprises the nucleic acid sequences encoding one or more prokaryotic molecular chaperones…” 

Claims 21, 22, 29-31, and 35-44 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (supra) in view of 
English et al. (FEMS Microbiol. Lett. 94:111-120, 1992; cited on the IDS filed on December 1, 2020; hereafter “English”), 
GenBank Accession Number AAA99178 (October 2011, 2 pages; cited on the IDS filed on December 1, 2020; hereafter “GenBank”), 
Goloubinoff et al. (Nature 337:44-47, 1989; cited on the IDS filed on December 1, 2020; hereafter “Goloubinoff”), and 
Chang, H. (“Mechanisms of De Novo Multi-domain Protein Folding in Bacteria and Eukaryotes", Dissertation, Ludwig Maximilian University of Munich, 2007; cited on the IDS filed on December 1, 2020; hereafter “Chang”), 
and as evidenced by McKinlay (supra).
As amended, the claims are drawn to a recombinant yeast cell comprising:
a heterologous nucleic acid sequence encoding a Ribulose-1,5-biphosphate carboxylase oxygenase (Rubisco) having at least 80% sequence identity with SEQ ID NO: 2;
a heterologous nucleic acid sequence encoding a phosphoribulokinase (PRK); and
a heterologous nucleic acid sequence encoding a dehydrogenase,
wherein the recombinant yeast cell increases the yield of ethanol as compared to a corresponding wild-type yeast cell, and
wherein the recombinant yeast cell further comprises the nucleic acid sequences encoding one or more prokaryotic molecular chaperones selected from the group consisting of GroEL, GroES, a functional homologue of GroEL, and a functional homologue of GroES, wherein the respective GroEL and GroES homologues are functional as molecular chaperones.
Claims 38-40 are drawn to a method for preparing an alcohol under anaerobic conditions comprising fermenting a carbon source and the recombinant yeast cell of claim 21.
Regarding claims 21, 29, and 35-37, the reference of Dai discloses the embodiment of a microorganism comprising a heterologous gene encoding a PRK and Rubisco (paragraph [0047]). Dai discloses the embodiment of the microorganism using xylose as a sugar source (paragraph [0054]), discloses the embodiment of improving ethanol productivity by introducing an engineered pathway that fixes carbon dioxide (paragraph [0057]), and discloses the carbon fixation pathway of the xylose-utilizing microorganism converts xylose to D-xylose-5-phosphate by xylose reductase, xylitol dehydrogenase, and xylulokinase, which is ultimately converted to ribulose-5-phosphate by the PRK and the Rubisco converts the ribulose-5-phosphate and carbon dioxide to 3-phosphoglycerate, which is an intermediate for ethanol production (paragraphs [0057] and [0058]). Dai discloses the embodiment of the microorganism being a yeast (paragraph [0052]). 
Dai discloses the exemplary embodiment of a Saccharomyces cerevisiae transformed with a plasmid comprising genes for the large and small subunits of Rubisco and PRK from cyanobacteria (paragraphs [0052] and [0058] to [0061]). Dai acknowledges that although the Rubisco and PRK genes were highly expressed in S. cerevisiae, the level of protein accumulation was relatively low (paragraph [0080]).
Regarding claim 22, Dai does not expressly disclose Rubisco uses CO2 as an electron acceptor. However, Dai discloses that Rubisco catalyzes the fixation of carbon dioxide by converting ribulose 1,5-bisphosphate and carbon dioxide into 3-phosphoglycerate (paragraph [0058]) and the evidentiary reference of McKinlay is cited in accordance with MPEP 2131.01.III to show that carbon dioxide fixation is an electron-accepting process (p. 11669, Abstract).
The differences between Dai and the claimed invention are:
1)	Dai does not disclose a Rubisco having at least 80% sequence identity with SEQ ID NO: 2 as recited in claims 21, 30, 31, and 41-44; 
2)	Dai does not disclose one or more prokaryotic molecular chaperones as recited in claim 21; 
3)	Dai does not disclose anaerobic conditions as recited in claim 38; and
4)	Dai does not disclose reduced or eliminated glycerol production as recited in claims 39 and 40. 
Regarding difference 1), Dai discloses the Rubisco can be one of the four different forms of Rubisco (paragraph 47) and even though Dai exemplifies Rubisco from the bacterium Synechococcus PCC6301 (paragraph 61), Dai acknowledges that the disclosure is intended to encompass any one of the four forms of Rubisco (see, e.g., paragraph 47). The reference of English teaches a Form II Rubisco from the bacterium Thiobacillus denitrificans (p. 111, Summary). The reference of GenBank teaches the amino acid sequence of Form II Rubisco from T. denitrificans, which sequence is identical to the amino acid sequence of SEQ ID NO: 2.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dai, English, and GenBank to modify Dai’s S. cerevisiae to express Form II Rubisco from T. denitrificans. One would have been motivated to and would have had a reasonable expectation of success to modify Dai’s S. cerevisiae to express Form II Rubisco from T. denitrificans because Dai discloses the Rubisco can be one of the four forms of Rubisco and acknowledges that Rubiscos other than exemplified Rubisco can be used, and English teaches a Form II Rubisco from T. denitrificans. 
Regarding difference 2), the reference of Goloubinoff teaches that Rubisco heterologously expressed in Escherichia coli requires the heat shock proteins GroEL and GroES for assembly (p. 44, abstract). Goloubinoff teaches recombinantly expressing E. coli GroEL and GroES proteins stimulates Rubisco assembly and resulted in a substantial increase in Rubisco activity (p. 45, column 1). 
The reference of Chang teaches that bacterial proteins are evolutionarily distant from those in eukaryotes and would pose a challenge to the eukaryotic cytosol (p. 100). Chang teaches that certain proteins (referred to by Chang as “Class III proteins”) are fully dependent on GroEL and GroES for their folding (p. 100). Chang teaches these proteins largely accumulate in the insoluble fraction when expressed in a S. cerevisiae without co-expressing GroEL and GroES, however, when co-expressed with GroEL and GroES, these proteins can be isolated in the soluble fraction (p. 103). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dai, Goloubinoff, and Chang to further modify Dai’s S. cerevisiae to co-express GroEL and GroES chaperone proteins. One would have been motivated to and would have had a reasonable expectation of success to modify Dai’s S. cerevisiae to co-express GroEL and GroES chaperone proteins because Dai discloses the Rubisco protein is from a bacterial source and the level of Rubisco protein was relatively low, Goloubinoff teaches that GroEL and GroES chaperone proteins are required for folding and assembly of Rubisco in E. coli, and Chang taught the requirement for co-expressing GroEL and GroES in a S. cerevisiae host cell for correct folding of proteins that require GroEL and GroES. 
Regarding difference 3), Dai further discloses fermentation processes to produce ethanol using glucose and xylose as carbon sources (paragraphs [0011], [0056], [0078], and [0079]) and discloses fermentation as a process of glycolysis in the absence of oxygen (paragraph [0054]). In view of the disclosures of Dai, it would have been obvious to one of ordinary skill in the art at the time of the invention to practice Dai’s ethanol fermentation process under anaerobic conditions. One would have been motivated to and would have had a reasonable expectation of success to practice Dai’s ethanol fermentation process under anaerobic conditions because Dai discloses an ethanol fermentation process and describes fermentation as being in the absence of oxygen.
Regarding difference 4), according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Because Dai’s S. cerevisiae modified to express Form II Rubisco from T. denitrificans and co-expressing GroEL and GroES is encompassed by claim 21, it is presumed that the glycerol production by Dai’s S. cerevisiae modified to express Form II Rubisco from T. denitrificans and co-expressing GroEL and GroES is reduced or eliminated. 
Therefore, the recombinant yeast cell of claims 21, 22, 29-31, and 35-44 would have been obvious to one of ordinary skill in the art at the time of the invention.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (supra) with evidentiary reference McKinlay (supra) in view of English (supra), GenBank (supra), Goloubinoff (supra), and Chang (supra) as applied to claims 21, 22, 29-31, and 35-44 above, and further in view of Brandes (supra). 
Claim 32 is drawn to the recombinant yeast cell of claim 21, wherein the PRK is a PRK originating from a eukaryote. 
Claim 33 is drawn to the recombinant yeast cell of claim 32, wherein the PRK originates from a Caryophyllales plant. 
Claim 34 is drawn to the recombinant yeast cell of claim 33, wherein the Caryophyllales plant is Amaranthaceae or Spinacia. 
The relevant disclosures of Dai, English, GenBank, Goloubinoff, and Chang as applied to claims 21, 22, 29-31, and 35-44 are set forth above. 
The difference between cited prior art and the claimed invention is that cited prior art does not disclose the PRK originates from a eukaryote, originates from a Caryophyllales plant, and originates from Amaranthaceae or Spinacia as recited in claims 32-34, respectively. 
The reference of Brandes teaches recombinantly expressing spinach (Spinacia) PRK in Pichia pastoris and is shown to be electrophoretically and kinetically indistinguishable from the authentic spinach counterpart (p. 6490, abstract). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dai and Brandes to use spinach PRK for Dai's transformant. One would have been motivated to and would have had a reasonable expectation of success to use spinach PRK for Dai's yeast transformant because Brandes teaches recombinantly expressing spinach PRK in a yeast and the recombinantly expressed spinach PRK was shown to be electrophoretically and kinetically indistinguishable from the authentic spinach counterpart. Therefore, the recombinant yeast cell of claims 32-34 would have been obvious to one of ordinary skill in the art at the time of the invention. 

RESPONSE TO REMARKS: At the top of p. 11 of the instant remarks, the applicant argues that Figure 1 of the “Test Report” shows that the presence of GroEL and GroES chaperones led to a specific, unexpected increase in T. denitrificans Rubisco activity, while CbbQ2 and CbbQ2 chaperones from T. denitrificans did not increase T. denitrificans Rubisco activity.
The applicant’s argument is not found persuasive. First, the applicant’s Figure 1 result that T. denitrificans Rubisco is active in a S. cerevisiae when co-expressed with E. coli GroEL and GroES chaperones is consistent with and would have been expected from the combined teachings of Goloubinoff and Chang as detailed above. As such, the applicant’s Figure 1 result would not have been unexpected. 
Second, the applicant’s result, which was obtained with a S. cerevisiae expressing a T. denitrificans Rubisco, spinach PRK, and E. coli GroEL/GroES chaperones, is not commensurate in scope with the claimed invention as required by MPEP 716.02(d). For example, claim 21 recites a generic yeast cell, a Rubisco having at least 80% sequence identity with SEQ ID NO: 2, a generic PRK, encompasses the embodiment of only one of GroEL or GroES but not both, and recites a “functional homologue” of GroEL and/or GroES, which encompasses CbbQ2 and CbbO2 chaperones from T. denitrificans. While the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range, there is no evidence that the applicant’s result would be expected to extend to the full breadth of the claimed invention. 
At p. 11 of the instant remarks, the applicant further argues that Figure 2 of the “Test Report” shows that glycerol production is considerably reduced while maintaining alcohol production at the same level in the methods using yeast cells according to the invention (IMI348 and IMU033), whereas the strain containing Rubisco and PRK but no chaperones (IMI347) formed glycerol side-product after 36 hours to about the same level as for the controls and the ethanol production is considerably less. Applicant argues there is no suggestion in the other prior art either that a recombinant yeast cell having the recited characteristics is capable of producing an alcohol at a reduced glycerol side-product formation. 
The applicant’s argument is not found persuasive. In the interest of clarity, it should be noted that only dependent claims 39-40 recite reduced or eliminated glycerol production. 
As to the merits of the applicant’s argument, MPEP 2112 states that the inherent disclosures of a prior art reference may be relied upon in a rejection under 35 U.S.C. 103 and MPEP 2112.II acknowledges that an inherent feature need not be recognized at the time of the invention. In this case, although the combination of prior art does not explicitly teach that Dai’s S. cerevisiae modified to express Form II Rubisco from T. denitrificans and to co-express GroEL and GroES chaperone proteins would have the effect of reducing glycerol formation, since the “structure” of Dai’s S. cerevisiae modified to express Form II Rubisco from T. denitrificans and to co-express GroEL and GroES chaperone proteins is substantially identical to that of the claims, it is presumed that such a modified S. cerevisiae exhibits reduced glycerol formation in an anaerobic ethanol-producing fermentation as compared to a corresponding cell without Rubisco and PRK (MPEP 2112.01.I). 
Also, although not explicitly stated by the applicant, to the extent the applicant may allege a reduced glycerol formation is an unexpected result, it is noted that the applicant’s result, which was obtained with a S. cerevisiae expressing a T. denitrificans Rubisco, spinach PRK, and E. coli GroEL/GroES chaperones, is not commensurate in scope with the claimed invention as required by MPEP 716.02(d). For example, claim 21 recites a generic yeast cell, a Rubisco having at least 80% sequence identity with SEQ ID NO: 2, a generic PRK, encompasses the embodiment of only one of GroEL or GroES but not both, and recites a “functional homologue” of GroEL and/or GroES, which encompasses CbbQ2 and CbbO2 chaperones from T. denitrificans. While the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range, there is no evidence that the applicant’s result would be expected to extend to the full breadth of the claimed invention.
Beginning at the bottom of p. 11 of the remarks, the applicant argues that Dai is directed to a yeast expressing Rubisco from a bacterium and does not teach or suggest co-expressing molecular chaperones. The applicant argues that Goloubinoff discloses expression of Rubisco in E. coli requires GroEL and GroES for assembly, however, since E. coli is a prokaryote, and the claimed yeasts are eukaryotes, the teachings of Goloubinoff would not have suggested co-expressing prokaryotic chaperones in a eukaryotic yeast as recited in the claims. According to applicant, the ordinary artisan would have had no basis for predicting or expecting the claimed yeast to be operative or useful in view of the teachings of Goloubinoff. 
Applicant’s argument is not found persuasive. The rejection is not based on the subcombination of Dai and Goloubinoff references. Rather, the rejection is based on the combination of at least Dai, English, GenBank, Goloubinoff, and Chang references. Dai teaches that although the Rubisco and PRK genes were highly expressed in S. cerevisiae, the level of protein accumulation was relatively low and thus one of ordinary skill in the art would have been motivated to modify the S. cerevisiae of Dai to improve the level of Rubisco and PRK protein accumulation. It was already known in the prior art that Rubisco subunits heterologously expressed in Escherichia coli require the heat shock proteins GroEL and GroES for assembly as taught by Goloubinoff, and Chang teaches that proteins that are fully dependent on GroEL and GroES for assembly in bacteria, are soluble when co-expressed in a S. cerevisiae with GroEL and GroES, whereas without co-expression of GroEL and GroES, largely accumulate in the insoluble fraction. Applicant’s cited reference of Ping et al. (Prog. Biotechnol. 20:18-22, 2000; cited on the IDS filed on 8/4/2017) also teaches the requirement for a GroEL/GroES chaperone system for normal folding of Rubisco. Thus, the prior art of record taken as a whole, teaches and/or suggests co-expressing GroEL and GroES chaperone proteins along with Rubisco and PRK in Dai’s S. cerevisiae with at least a reasonable expectation that Dai’s S. cerevisiae modified to co-express GroEL and GroES chaperones would be operative and useful. 
Beginning at the middle of p. 12 of the instant remarks, the applicant further argues that the examiner cited only several pages of Chang, however, the full disclosure of Chang, including the concept of protein classification of the Kerner reference, must be considered. According to applicant, based on the entirety of Chang and Kerner, there is no evidence of record that the protein classification system of Chang and/or Kerner is applicable to, or includes, Rubisco. According to the applicant, the selection of a protein and chaperones to be successfully expressed with E. coli chaperones in a soluble form, would have been unpredictable. The applicant argues that even if Dai were combined with Goloubinoff and Chang, the combination would have failed to teach how to functionally express Rubisco in a yeast cell, noting that Rubisco was not mentioned by Chang among the enzymes that may be functionally expressed in a yeast.
The applicant argues that Chang teaches away from expressing a prokaryotic chaperone in a yeast cell. According to the applicant, Chang suggested that protein folding depends on co-evolved chaperones, and that the evolutionary distance between a prokaryotic organism and eukaryotic organism would pose a challenge to correct folding of a prokaryotic protein in a eukaryotic host, thus teaching away from any motivation to attempt co-expressing Rubisco and prokaryotic chaperones. 
Applicant’s argument is not found persuasive. As noted above, the rejection is not based on the subcombination of Dai and Goloubinoff references. Rather, the rejection is based on the combination of at Dai, English, GenBank, Goloubinoff, and Chang references. The point of the Chang reference is not to classify Rubisco as a Class III protein, rather the point of Chang, along with Goloubinoff, is to support the motivation for co-expressing GroEL and GroES chaperone proteins along with Rubisco and PRK in Dai’s S. cerevisiae. As noted above, Dai teaches that although the Rubisco and PRK genes were highly expressed in S. cerevisiae, the level of protein accumulation was relatively low, which is consistent with Chang’s teaching of the challenge in correctly folding a prokaryotic protein by a eukaryotic host, and thus one of ordinary skill in the art would have been motivated to modify the S. cerevisiae of Dai to co-express GroEL and GroES with the intent of increasing the level of Rubisco and PRK proteins. It was already known in the prior art that Rubisco heterologously expressed in E. coli require the heat shock proteins GroEL and GroES for assembly as taught by Goloubinoff, and Chang teaches that proteins that are fully dependent on GroEL and GroES for assembly in bacteria, are soluble when co-expressed in a S. cerevisiae with GroEL and GroES, yet without co-expression of GroEL and GroES, largely accumulate in the insoluble fraction. Thus, when taken as a whole, the combined teachings of the references would have led one to co-express GroEL and GroES chaperone proteins  with Rubisco and PRK in Dai’s S. cerevisiae with a reasonable expectation that Dai’s S. cerevisiae modified to co-express GroEL and GroES chaperones would be operative and useful.
Beginning at the middle of p. 13 of the instant remarks, the applicant states the problem to be solved by the claimed invention is that when yeasts are fermented on a carbon source, such as sugar, under anaerobic conditions, the production of ethanol is quantitatively coupled to the production of glycerol as a necessary by-product, however, while ethanol is a desirable fermentation end-product, glycerol is an undesirable byproduct that reduces the efficiency, and raises the cost of the conversion of the carbon source to ethanol. According to the applicant, the “Second de Waal Declaration” describes how others have failed to solve the problem of reducing the production of glycerol as an undesirable byproduct. According to the applicant, the evidence of failure of others is generally accepted as one of the most reliable indicators of nonobviousness because it provides direct evidence that an invention was not obvious to those who actually tried to invent it. According to the applicant, those who failed were attempting to solve the same problem as the one addressed by the claimed method and that these groups were operating under the same state of the art as the inventor and possess at least ordinary skill in the art. The applicant argues that in view of the failure of others in the art to achieve the inventors’ results using the recombinant yeast cell, the claimed recombinant yeast cell is patentable over Dai, Goloubinoff, and Chang.
Applicant’s argument is not found persuasive. Regarding long-felt need and failure of others, MPEP 716.04.I states, “the need must have been a persistent one that was recognized by those of ordinary skill in the art” and as acknowledged by the Second de Waal Declaration, Dai is silent about the alleged problem of glycerol side-product formation during ethanol production by a yeast expressing Rubisco and PRK (Declaration at paragraph 10), thus providing evidence that glycerol production during ethanol production by a yeast expressing Rubisco and PRK was not a problem to be solved. Further regarding long-felt need and failure of others, it is noted that according to MPEP 716.04.I, “the long-felt need must not have been satisfied by another before the invention by applicant” and the prior art reference of Nissen et al. (Met. Engineer. 2:69-77, 2000, cited on the IDS filed on March 15, 2022) as an example already taught a S. cerevisiae that exhibits 38% reduced glycerol production and 10% increased ethanol yield during anaerobic fermentation (p. 69, Abstract). 
Beginning at the bottom of p. 14 of the instant remarks, the applicant argues that the claimed yeast has unexpected properties. Applicant argues that one of ordinary skill in the art, familiar with the Dai reference, taken alone or in any combination with Goloubinoff and/or Chang, would not have created the claimed recombinant yeast cell because there is no evidence of record that Dai, read together with Goloubinoff and/or Chang, recognized the problem to be solved, and no guidance or information confirming that the yeast taught, for example, by Dai (lacking chaperones) would provide any improvement in anaerobic production of ethanol by the Dai yeast. The applicant argues that Chang teaches that bacterial proteins are evolutionarily distant from those in eukaryotes and would pose a challenge to the eukaryotic cytosol, leading Dr. de Waal to conduct experiments as described in the “Second de Waal” Declaration and based on these experimental results, one of ordinary skill in the art would not have been motivated to construct the claimed recombinant yeast cell.
Regarding an unexpected result, as stated above, the applicant’s result was achieved with a S. cerevisiae expressing a T. denitrificans Rubisco, spinach PRK, and E. coli GroEL and GroES chaperones, which is not commensurate in scope with the claimed invention as required by MPEP 716.02(d), particularly given that only S. cerevisiae co-expressing Escherichia coli GroEL and GroES chaperone proteins exhibited active T. denitrificans Rubisco and a reduced glycerol production in an anaerobic ethanol-producing fermentation process.
Also, although the examiner’s stated motivation to combine the references may not be for reducing glycerol production, it is noted that “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (MPEP 2144.IV). 
At p. 17 of the instant remarks, the applicant argues Brandes fails to remedy the alleged deficiencies of claim 21 and since claims 32-34 depend from claim 21, they are also patentable for at least the same reasons.
The applicant’s argument is not found persuasive. The applicant’s alleged deficiencies of the combination of Dai, Goloubinoff, and Chang as applied to claim 21 have been fully addressed above. 
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious at the time of the invention. 

Claim Rejections – Double Patenting
Claims 21, 22, and 29-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 10, and 12 of U.S. Patent No. 10,093,937 (cited on the IDS filed on December 1, 2020) in view of Dai (supra) and as evidenced by McKinlay (supra).
Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 21, 29-34, and 41-44 of this application, claim 1 of the patent recites a recombinant yeast cell comprising one or more recombinant heterologous, nucleic acid sequences encoding ribulose-1,5-biphosphate carboxylase oxygenase (Rubisco) and phosphoribulokinase (PRK), wherein the nucleic acid sequence encoding the Rubisco comprises the sequence of SEQ ID NO: 1, and wherein the recombinant yeast cell further comprises nucleic acid sequences encoding one or more prokaryotic molecular chaperones selected from the group consisting of GroEL, GroES, a functional homologue of GroEL, and a functional homologue of GroES, wherein the respective GroEL and GroES homologues are functional as molecular chaperones.
Regarding claims 35-37 of this application, claim 12 of the patent recites the yeast cell is a Saccharomyces cerevisiae yeast cell.  
Regarding claims 38-40 of this application, claim 7 of the patent recites (in relevant part) a method for preparing an alcohol comprising fermenting a carbon source with the yeast cell according to claim 1, thereby forming the alcohol, wherein the yeast cell is present in a reaction medium.
The differences between the claims of this application and the claims of the patent are that the claims of the patent do not recite a dehydrogenase as recited in claim 21, the claims of the patent do not recite preparing an alcohol under anaerobic conditions as recited in claim 38 of this application, and the claims of the patent do not recite the limitations of claims 22, 29, 39, and 40 of this application. 
Regarding a dehydrogenase as recited in claim 21 and the limitations of claims 29, claim 6 of the patent recites the Rubisco exhibits carbon fixation activity and claim 9 of the patent recites a method for preparing ethanol, and the reference of Dai teaches improving ethanol productivity by introducing an engineered pathway that fixes carbon dioxide (paragraph [0057]), and discloses the carbon fixation pathway of the xylose-utilizing microorganism converts xylose to D-xylose-5-phosphate by xylose reductase, xylitol dehydrogenase, and xylulokinase, which is ultimately converted to ribulose-5-phosphate by the phosphoribulokinase and the Rubisco converts the ribulose-5-phosphate and carbon dioxide to 3-phosphoglycerate, which is an intermediate for ethanol production (paragraphs [0057] and [0058]). 
Regarding the limitations of claim 22, the reference of Dai discloses that Rubisco catalyzes the fixation of carbon dioxide by converting ribulose 1,5-bisphosphate and carbon dioxide into 3-phosphoglycerate (paragraph [0058]) and the evidentiary reference of McKinlay is cited in accordance with MPEP 2131.01.III to show that carbon dioxide fixation is an electron-accepting process (p. 11669, Abstract).
In view of the teachings of Dai, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the recombinant yeast cell of the claims of the patent to introduce an engineered pathway that fixes carbon dioxide, the engineered pathway comprising xylitol dehydrogenase. One would have been motivated to and would have had a reasonable expectation of success to do this because claim 6 of the patent recites the Rubisco exhibits carbon fixation activity and claim 9 of the patent recites a method for producing ethanol and Dai taught  improving ethanol productivity by introducing an engineered pathway that fixes carbon dioxide, the engineered pathway comprising xylitol dehydrogenase. 
Regarding preparing an alcohol under anaerobic conditions as recited in claim 38 of this application and the limitations of claims 39 and 40 of this application, claim 10 of the patent recites the carbon source is a carbohydrate and Dai discloses fermentation processes to produce ethanol using the carbohydrates glucose and xylose as carbon sources (paragraphs [0011], [0056], [0078], and [0079]) and discloses fermentation as a process of glycolysis in the absence of oxygen (paragraph [0054]).
In view of the disclosures of Dai, it would have been obvious to one of ordinary skill in the art at the time of the invention to practice the claimed ethanol production process of the patent under an anaerobic condition. One would have been motivated to and would have had a reasonable expectation of success to do this because the claims of the patent recite a method for preparing ethanol and using carbohydrates as a carbon source, and Dai discloses an ethanol fermentation process using carbohydrates as a carbon source and describes fermentation as being in the absence of oxygen.
Regarding claims 39 and 40, the claims of the patent do not recite and Dai does not teach glycerol production is reduced or eliminated. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent and because the yeast of the patent expressing a xylitol dehydrogenase of Dai is encompassed by claim 21 of this application, it is presumed that the glycerol production by the yeast of the patent expressing a xylitol dehydrogenase of Dai is “essentially eliminated”. 
 Therefore, claims 21, 22, and 29-44 of this application are unpatentable over the claims of the patent in view of Dai. 

Claims 21, 22, 29-31, and 35-44 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,689,670 B2 (cited on the IDS filed on December 1, 2020) in view of Dai (supra), GenBank (supra), Goloubinoff (supra), and Chang (supra) and as evidenced by McKinlay (supra). 
Claim 1 of the patent recites (in relevant part) a recombinant yeast cell functionally expressing one or more heterologous nucleic acid sequences encoding for ribulose-1,5-phosphate carboxylase/oxygenase (EC4.1.1.39; Rubisco), and one or more phosphoribulokinase (EC2.7.1.19; PRK) and claim 14 of the patent recites the recombinant yeast cell according to claim 1, further functionally expressing one or more heterologous molecular chaperones for Rubisco.
The claims of the patent do not recite a Rubisco having at least 80% sequence identity with SEQ ID NO: 2, however, GenBank teaches the amino acid sequence of Form II Rubisco from T. denitrificans, which sequence is identical to the amino acid sequence of SEQ ID NO: 2.
The claims of the patent do not recite a heterologous nucleic acid sequence encoding a dehydrogenase, however, Dai teaches improving ethanol productivity by introducing an engineered pathway that fixes carbon dioxide (paragraph [0057]), and discloses the carbon fixation pathway of the xylose-utilizing microorganism converts xylose to D-xylose-5-phosphate by xylose reductase, xylitol dehydrogenase, and xylulokinase, which is ultimately converted to ribulose-5-phosphate by the phosphoribulokinase and the Rubisco converts the ribulose-5-phosphate and carbon dioxide to 3-phosphoglycerate, which is an intermediate for ethanol production (paragraphs [0057] and [0058]).
The claims of the patent do not recite one or more prokaryotic molecular chaperones selected from the group consisting of GroEL, GroES, a functional homologue of GroEL, and a functional homologue of GroES, wherein the respective GroEL and GroES homologues are functional as molecular chaperones. However, Goloubinoff teaches that Rubisco subunits heterologously expressed in E. coli require the heat shock proteins GroEL and GroES for assembly (p. 44, abstract). Goloubinoff teaches recombinantly expressing GroEL and GroES proteins stimulates Rubisco assembly and results in a substantial increase in Rubisco activity (p. 45, column 1). 
The reference of Chang teaches that bacterial proteins are evolutionarily distant from those in eukaryotes and would pose a challenge to the eukaryotic cytosol (p. 100). Chang teaches Class III proteins are fully dependent on GroEL/ES for their folding (p. 100). Chang teaches that Class III proteins largely accumulate in the insoluble fraction when they are expressed in a S. cerevisiae without co-expressing with GroEL and GroES, however, when co-expressed with GroEL and GroES, Class III proteins can be isolated in the soluble fraction (p. 103). 
The claims of the patent do not recite the limitations of claim 22, however, the reference of Dai discloses that Rubisco catalyzes the fixation of carbon dioxide by converting ribulose 1,5-bisphosphate and carbon dioxide into 3-phosphoglycerate (paragraph [0058]) and the evidentiary reference of McKinlay is cited in accordance with MPEP 2131.01.III to show that carbon dioxide fixation is an electron-accepting process (p. 11669, Abstract).
The claims of the patent do not recite the yeast cell is Saccharomyces cerevisiae, however, Dai discloses the exemplary embodiment of a Saccharomyces cerevisiae transformed with a plasmid comprising genes for Rubisco and phosphoribulokinase (paragraphs [0052] and [0058] to [0061]).
In view of the teachings of Dai, GenBank, Goloubinoff, and Chang, it would have been obvious to one of ordinary skill in the art at the time of the invention for the yeast cell of the patent to be Saccharomyces cerevisiae, for the Rubisco to be that of GenBank, for the molecular chaperones to be GroEL and GroES, and for the yeast cell to co-express a heterologous xylitol dehydrogenase. One would have been motivated and would have had a reasonable expectation of success for the yeast cell of the patent to be Saccharomyces cerevisiae, for the Rubisco to be that of GenBank, for the molecular chaperones to be GroEL and GroES, and for the yeast cell to co-express a heterologous xylitol dehydrogenase because these embodiments were taught by Dai, GenBank, Goloubinoff, and Chang.
Claim 15 of the patent recites a process for preparing an organic compound, comprising converting a carbon source using the recombinant yeast cell according to claim 1, thereby forming the organic compound, wherein the organic compound is an alcohol and the carbon source is a carbohydrate.
The claims of the patent do not recite anerobic conditions, however, Dai discloses fermentation processes to produce ethanol using the carbohydrates glucose and xylose as carbon sources (paragraphs [0011], [0056], [0078], and [0079]) and discloses fermentation as a process of glycolysis in the absence of oxygen (paragraph [0054]).
In view of the disclosures of Dai, it would have been obvious to one of ordinary skill in the art at the time of the invention to practice the claimed alcohol production process of the patent under an anaerobic condition. One would have been motivated to and would have had a reasonable expectation of success to do this because the claims of the patent recite a method for preparing an alcohol and using carbohydrates as a carbon source, and Dai discloses an ethanol fermentation process using carbohydrates as a carbon source and describes fermentation as being in the absence of oxygen.
The claims of the patent do not recite reduced or eliminated glycerol production, however, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent and because the yeast of the patent that is a Saccharomyces cerevisiae, expresses the Rubisco of GenBank and co-expresses the chaperones GroEL and GroES and a heterologous xylitol dehydrogenase is encompassed by claim 21 of this application, it is presumed that the glycerol production by such a yeast is reduced or eliminated.
Therefore, claims 21, 22, 29-31, and 35-44 of this application are unpatentable over the claims of the patent in view of Dai, GenBank, Goloubinoff, and Chang, and as evidenced by McKinlay.

Claims 32-34 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,689,670 B2 (supra) in view of Dai (supra), GenBank (supra), Goloubinoff (supra), and Chang (supra) and as evidenced by McKinlay (supra) as applied to claims 21, 22, 29-31, and 35-44 above, and further in view of Brandes (supra).
The claims of the patent do not recite the PRK originates from a eukaryote, originates from a Caryophyllales plant, and originates from Amaranthaceae or Spinacia. However, the reference of Brandes teaches recombinantly expressing spinach (Spinacia) PRK in Pichia pastoris and is shown to be electrophoretically and kinetically indistinguishable from the authentic spinach counterpart (p. 6490, abstract). 
In view of the teachings of Brandes, it would have been obvious to one of ordinary skill in the art to use a spinach PRK for the yeast of the patent. One would have been motivated to and would have had a reasonable expectation of success to use spinach PRK for the yeast of the patent because Brandes teaches recombinantly expressing spinach PRK in a yeast and the recombinantly expressed spinach PRK was shown to be electrophoretically and kinetically indistinguishable from the authentic spinach counterpart. 
Therefore, claims 32-34 of this application are unpatentable over the claims of the patent in view of Dai, GenBank, Goloubinoff, Chang, and Brandes. 

Claims 21, 22, 29-31, and 35-44 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11,186,850 B2 (cited on Form PTO-892 mailed on March 15, 2022) in view of Dai (supra), GenBank (supra), Goloubinoff (supra), and Chang (supra) and as evidenced by McKinlay (supra). 
Claim 1 of the patent recites (in relevant part) a recombinant yeast cell functionally expressing one or more heterologous nucleic acid sequences encoding for ribulose-1,5-phosphate carboxylase/oxygenase (EC4.1.1.39; Rubisco), and one or more phosphoribulokinase (EC2.7.1.19; PRK) and claim 14 of the patent recites the recombinant yeast cell according to claim 1, further functionally expressing one or more heterologous molecular chaperones for Rubisco.
The claims of the patent do not recite a Rubisco having at least 80% sequence identity with SEQ ID NO: 2, however, GenBank teaches the amino acid sequence of Form II Rubisco from T. denitrificans, which sequence is identical to the amino acid sequence of SEQ ID NO: 2.
The claims of the patent do not recite a heterologous nucleic acid sequence encoding a dehydrogenase, however, Dai teaches improving ethanol productivity by introducing an engineered pathway that fixes carbon dioxide (paragraph [0057]), and discloses the carbon fixation pathway of the xylose-utilizing microorganism converts xylose to D-xylose-5-phosphate by xylose reductase, xylitol dehydrogenase, and xylulokinase, which is ultimately converted to ribulose-5-phosphate by the phosphoribulokinase and the Rubisco converts the ribulose-5-phosphate and carbon dioxide to 3-phosphoglycerate, which is an intermediate for ethanol production (paragraphs [0057] and [0058]).
The claims of the patent do not recite one or more prokaryotic molecular chaperones selected from the group consisting of GroEL, GroES, a functional homologue of GroEL, and a functional homologue of GroES, wherein the respective GroEL and GroES homologues are functional as molecular chaperones. However, Goloubinoff teaches that Rubisco subunits heterologously expressed in E. coli require the heat shock proteins GroEL and GroES for assembly (p. 44, abstract). Goloubinoff teaches recombinantly expressing GroEL and GroES proteins stimulates Rubisco assembly and results in a substantial increase in Rubisco activity (p. 45, column 1). 
The reference of Chang teaches that bacterial proteins are evolutionarily distant from those in eukaryotes and would pose a challenge to the eukaryotic cytosol (p. 100). Chang teaches Class III proteins are fully dependent on GroEL/ES for their folding (p. 100). Chang teaches that Class III proteins largely accumulate in the insoluble fraction when they are expressed in a S. cerevisiae without co-expressing with GroEL and GroES, however, when co-expressed with GroEL and GroES, Class III proteins can be isolated in the soluble fraction (p. 103). 
The claims of the patent do not recite the limitations of claim 22, however, the reference of Dai discloses that Rubisco catalyzes the fixation of carbon dioxide by converting ribulose 1,5-bisphosphate and carbon dioxide into 3-phosphoglycerate (paragraph [0058]) and the evidentiary reference of McKinlay is cited in accordance with MPEP 2131.01.III to show that carbon dioxide fixation is an electron-accepting process (p. 11669, Abstract).
The claims of the patent do not recite the yeast cell is Saccharomyces cerevisiae, however, Dai discloses the exemplary embodiment of a Saccharomyces cerevisiae transformed with a plasmid comprising genes for Rubisco and phosphoribulokinase (paragraphs [0052] and [0058] to [0061]).
In view of the teachings of Dai, GenBank, Goloubinoff, and Chang, it would have been obvious to one of ordinary skill in the art at the time of the invention for the yeast cell of the patent to be Saccharomyces cerevisiae, for the Rubisco to be that of GenBank, for the molecular chaperones to be GroEL and GroES, and for the yeast cell to co-express a heterologous xylitol dehydrogenase. One would have been motivated and would have had a reasonable expectation of success for the yeast cell of the patent to be Saccharomyces cerevisiae, for the Rubisco to be that of GenBank, for the molecular chaperones to be GroEL and GroES, and for the yeast cell to co-express a heterologous xylitol dehydrogenase because these embodiments were taught by Dai, GenBank, Goloubinoff, and Chang.
Claim 15 of the patent recites a process for preparing an organic compound, comprising converting a carbon source using the recombinant yeast cell according to claim 1, thereby forming the organic compound, wherein the organic compound is an alcohol and the carbon source is a carbohydrate.
The claims of the patent do not recite anerobic conditions, however, Dai discloses fermentation processes to produce ethanol using the carbohydrates glucose and xylose as carbon sources (paragraphs [0011], [0056], [0078], and [0079]) and discloses fermentation as a process of glycolysis in the absence of oxygen (paragraph [0054]).
In view of the disclosures of Dai, it would have been obvious to one of ordinary skill in the art at the time of the invention to practice the claimed alcohol production process of the patent under an anaerobic condition. One would have been motivated to and would have had a reasonable expectation of success to do this because the claims of the patent recite a method for preparing an alcohol and using carbohydrates as a carbon source, and Dai discloses an ethanol fermentation process using carbohydrates as a carbon source and describes fermentation as being in the absence of oxygen.
The claims of the patent do not recite reduced or eliminated glycerol production, however, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent and because the yeast of the patent that is a Saccharomyces cerevisiae, expresses the Rubisco of GenBank and co-expresses the chaperones GroEL and GroES and a heterologous xylitol dehydrogenase is encompassed by claim 21 of this application, it is presumed that the glycerol production by such a yeast is reduced or eliminated.
Therefore, claims 21, 22, 29-31, and 35-44 of this application are unpatentable over the claims of the patent in view of Dai, GenBank, Goloubinoff, and Chang, and as evidenced by McKinlay.

Claims 32-34 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11,186,850 B2 (supra) in view of Dai (supra), GenBank (supra), Goloubinoff (supra), and Chang (supra) and as evidenced by McKinlay (supra) as applied to claims 21, 22, 29-31, and 35-44 above, and further in view of Brandes (supra).
The claims of the patent do not recite the PRK originates from a eukaryote, originates from a Caryophyllales plant, and originates from Amaranthaceae or Spinacia. However, the reference of Brandes teaches recombinantly expressing spinach (Spinacia) PRK in Pichia pastoris and is shown to be electrophoretically and kinetically indistinguishable from the authentic spinach counterpart (p. 6490, abstract). 
In view of the teachings of Brandes, it would have been obvious to one of ordinary skill in the art to use a spinach PRK for the yeast of the patent. One would have been motivated to and would have had a reasonable expectation of success to use spinach PRK for the yeast of the patent because Brandes teaches recombinantly expressing spinach PRK in a yeast and the recombinantly expressed spinach PRK was shown to be electrophoretically and kinetically indistinguishable from the authentic spinach counterpart. 
Therefore, claims 32-34 of this application are unpatentable over the claims of the patent in view of Dai, GenBank, Goloubinoff, Chang, and Brandes. 

Claims 21, 22, 29-31, and 35-44 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 9, and 10 of co-pending application 16/621,572 (reference application) in view of Dai (supra), GenBank (supra), Goloubinoff (supra), and Chang (supra) and as evidenced by McKinlay (supra). 
Claim 1 of the reference application recites (in relevant part) a recombinant yeast cell functionally expressing one or more heterologous nucleic acid sequences encoding for ribulose-1,5-phosphate carboxylase/oxygenase (EC4.1.1.39; Rubisco), and optionally one or more phosphoribulokinase (EC2.7.1.19; PRK), and claim 9 of the reference application recites wherein the yeast cell is selected from the group of Saccharomycetaceae. 
The claims of the reference application do not recite a Rubisco having at least 80% sequence identity with SEQ ID NO: 2, however, GenBank teaches the amino acid sequence of Form II Rubisco from T. denitrificans, which sequence is identical to the amino acid sequence of SEQ ID NO: 2.
The claims of the reference application do not recite a heterologous nucleic acid sequence encoding a dehydrogenase, however, Dai teaches improving ethanol productivity by introducing an engineered pathway that fixes carbon dioxide (paragraph [0057]), and discloses the carbon fixation pathway of the xylose-utilizing microorganism converts xylose to D-xylose-5-phosphate by xylose reductase, xylitol dehydrogenase, and xylulokinase, which is ultimately converted to ribulose-5-phosphate by the phosphoribulokinase and the Rubisco converts the ribulose-5-phosphate and carbon dioxide to 3-phosphoglycerate, which is an intermediate for ethanol production (paragraphs [0057] and [0058]).
The claims of the reference application do not recite one or more prokaryotic molecular chaperones selected from the group consisting of GroEL, GroES, a functional homologue of GroEL, and a functional homologue of GroES, wherein the respective GroEL and GroES homologues are functional as molecular chaperones. However, Goloubinoff teaches that Rubisco subunits heterologously expressed in E. coli require the heat shock proteins GroEL and GroES for assembly (p. 44, abstract). Goloubinoff teaches recombinantly expressing GroEL and GroES proteins stimulates Rubisco assembly and results in a substantial increase in Rubisco activity (p. 45, column 1). 
The reference of Chang teaches that bacterial proteins are evolutionarily distant from those in eukaryotes and would pose a challenge to the eukaryotic cytosol (p. 100). Chang teaches Class III proteins are fully dependent on GroEL/ES for their folding (p. 100). Chang teaches that Class III proteins largely accumulate in the insoluble fraction when they are expressed in a S. cerevisiae without co-expressing with GroEL and GroES, however, when co-expressed with GroEL and GroES, Class III proteins can be isolated in the soluble fraction (p. 103). 
The claims of the reference application do not recite the limitations of claim 22, however, the reference of Dai discloses that Rubisco catalyzes the fixation of carbon dioxide by converting ribulose 1,5-bisphosphate and carbon dioxide into 3-phosphoglycerate (paragraph [0058]) and the evidentiary reference of McKinlay is cited in accordance with MPEP 2131.01.III to show that carbon dioxide fixation is an electron-accepting process (p. 11669, Abstract).
The claims of the reference application do not recite the yeast cell is Saccharomyces cerevisiae, however, Dai discloses the exemplary embodiment of a Saccharomyces cerevisiae transformed with a plasmid comprising genes for Rubisco and phosphoribulokinase (paragraphs [0052] and [0058] to [0061]).
In view of the teachings of Dai, GenBank, Goloubinoff, and Chang, it would have been obvious to one of ordinary skill in the art at the time of the invention for the yeast cell of the claims of the reference application to be Saccharomyces cerevisiae, for the Rubisco to be that of GenBank, for the molecular chaperones to be GroEL and GroES, and for the yeast cell to co-express a heterologous xylitol dehydrogenase. One would have been motivated and would have had a reasonable expectation of success for the yeast cell of the reference application to be Saccharomyces cerevisiae, for the Rubisco to be that of GenBank, for the molecular chaperones to be GroEL and GroES, and for the yeast cell to co-express a heterologous xylitol dehydrogenase because these embodiments were taught by Dai, GenBank, Goloubinoff, and Chang.
Claim 10 of the reference application recites a process for preparing an organic compound, optionally an alcohol, comprising culturing the recombinant yeast cell according to claim 1 with a carbon source, optionally a carbohydrate, thereby forming the organic compound.
The claims of the reference application do not recite anerobic conditions, however, Dai discloses fermentation processes to produce ethanol using the carbohydrates glucose and xylose as carbon sources (paragraphs [0011], [0056], [0078], and [0079]) and discloses fermentation as a process of glycolysis in the absence of oxygen (paragraph [0054]).
In view of the disclosures of Dai, it would have been obvious to one of ordinary skill in the art at the time of the invention to practice the claimed alcohol production process of the reference application under an anaerobic condition. One would have been motivated to and would have had a reasonable expectation of success to do this because the claims of the reference application recite a method for preparing alcohol and using carbohydrates as a carbon source, and Dai discloses an ethanol fermentation process using carbohydrates as a carbon source and describes fermentation as being in the absence of oxygen.
The claims of the reference application do not recite reduced or eliminated glycerol production, however, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent and because the yeast of the reference application that is a Saccharomyces cerevisiae, expresses the Rubisco of GenBank and co-expresses the chaperones GroEL and GroES and a heterologous xylitol dehydrogenase is encompassed by claim 21 of this application, it is presumed that the glycerol production by such a yeast is reduced or eliminated.
Therefore, claims 21, 22, 29-31, and 35-44 of this application are unpatentable over the claims of the reference application in view of Dai, GenBank, Goloubinoff, and Chang, and as evidenced by McKinlay.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 32-34 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 9, and 10 of co-pending application 16/621,572 (reference application) in view of Dai (supra), GenBank (supra), Goloubinoff (supra), and Chang (supra) and as evidenced by McKinlay (supra) as applied to claims 21, 22, 29-31, and 35-44 above, and further in view of Brandes (supra).
The claims of the reference application do not recite the PRK originates from a eukaryote, originates from a Caryophyllales plant, and originates from Amaranthaceae or Spinacia. However, the reference of Brandes teaches recombinantly expressing spinach (Spinacia) PRK in Pichia pastoris and is shown to be electrophoretically and kinetically indistinguishable from the authentic spinach counterpart (p. 6490, abstract). 
In view of the teachings of Brandes, it would have been obvious to one of ordinary skill in the art to use a spinach PRK for the yeast of the reference application. One would have been motivated to and would have had a reasonable expectation of success to use spinach PRK for the yeast of the reference application because Brandes teaches recombinantly expressing spinach PRK in a yeast and the recombinantly expressed spinach PRK was shown to be electrophoretically and kinetically indistinguishable from the authentic spinach counterpart. 
Therefore, claims 32-34 of this application are unpatentable over the claims of the reference application in view of Dai, GenBank, Goloubinoff, Chang, and Brandes. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO REMARKS: The applicant states that a determination of whether to file a terminal disclaimer or not will be made once the claims are otherwise found allowable. The applicant’s statement is acknowledged. 

The examiner has made an earnest attempt to identify those patents and co-pending applications for purposes of rejecting or provisionally rejecting the claims under the judicially created doctrine of obviousness-type double patenting. In the interest of compact prosecution, the examiner requests that: 1) applicants identify any other patent(s) and/or other co-pending application(s) that claim(s) subject matter that may necessitate a new double patenting rejection, an obviousness-type double patenting rejection, a provisional double patenting rejection, or a provisional obviousness-type double patenting rejection; 2) identify the claims of the patents and/or co-pending applications that claim identical or similar subject matter; 3) identify the corresponding claims of the instant application, and 4) in the interest of compact prosecution, take the appropriate action, e.g., cancel claims to preempt a statutory double patenting rejection and/or file a terminal disclaimer to preempt an obvious-type double patenting rejection or provisional rejection. Applicants’ cooperation in following steps 1) to 4) above is appreciated as this will allow the examiner to focus on more substantive issues in the examination of the instant application.  

Conclusion
Status of the claims:
Claims 21, 22, and 29-40 are pending in the application.
Claims 21, 22, and 29-40 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656